Citation Nr: 0404491	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  98-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for patent ductus 
arteriosus.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In a January 2000 decision, the Board denied a compensable 
rating for patent ductus arteriosus.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

While the case was pending before the Court, in December 
2000, the veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a December 2000 Order, the 
Court granted the motion, vacated the Board's January 2000 
decision, and remanded the matter for readjudication 
consistent with the December 2000 Joint Motion.  

In May 2001, the Board remanded this matter to the RO for 
additional development of the evidence.  In light of the RO's 
failure to comply fully with its remand instructions, in 
March 2002, the Board began additional evidentiary 
development in this case pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In July 2003, after completing 
this additional development, the Board remanded the matter to 
the RO for due process considerations, in light of the 
invalidation of 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

As set forth in more detail below, another remand of this 
matter is required.  The appeal will be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As part of the evidentiary development begun in March 2002, 
the Board requested a comprehensive cardiology examination of 
the veteran, as well as several medical opinions from the 
examiner.  Specifically, the Board requested that the 
examiner provide an opinion as to (1) whether it is at least 
as likely as not that the veteran's current coronary artery 
disease, hypertension, arteriosclerosis, or any other 
cardiovascular disorder is related to his service-connected 
patent ductus arteriosus; (2) whether it is at least as 
likely as not that any of the veteran's current symptoms are 
related to his service-connected patent ductus arteriosus, 
and (3) whether it is at least as likely as not that any 
current cardiovascular system disorder is related to symptoms 
shown during the veteran's active service.  

Pursuant to the Board's instructions, the veteran was 
afforded a comprehensive VA cardiology examination in August 
2002.  As is evident from the examination report, the 
examiner conducted a thorough review of the veteran's claims 
folders.  After examining the veteran and reviewing the 
pertinent medical records, the examiner indicated that he 
could find no evidence of any current patent ductus 
arteriosus, no evidence that any of the veteran's symptoms 
are related to patent ductus arteriosus, and no evidence that 
the veteran's coronary artery disease, hypertension, 
arteriosclerosis, or any other cardiovascular disorder is 
related to his service-connected patent ductus arteriosus.  
Unfortunately, however, the examiner failed to provide an 
opinion as to the third question outlined above, namely, 
whether it is at least as likely as not that any current 
cardiovascular system disorder is related to symptoms shown 
during the veteran's active service.

This fact has not escaped the attention of the veteran's 
attorney.  In a December 2003 letter, she noted that the 
August 2002 examination report was inadequate for the reason 
outlined above.  Accordingly, she requested that the matter 
be remanded again to correct this defect.  Stegall v. West, 
11 Vet. App. 268 (1998) (holding that where remand 
instructions are not followed, the Board errs as a matter of 
law when it fails to ensure compliance).  


In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should return the veteran's 
claims folders to the VA examiner who 
examined the veteran in August 2002, if 
possible.  If the examiner is no longer 
available, the claims folders should be 
forwarded to another VA examiner.

2.  The examiner should be asked to 
review the veteran's claims folders and 
provide an opinion as to whether it is at 
least as likely as not that any current 
cardiovascular system disorder is related 
to symptoms shown during the veteran's 
active service.

3.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




